Citation Nr: 0420421	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  97-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The appellant served on active duty from December 1962 to 
December 1966.  He was a member of the Air Force Reserves and 
also served on active duty for training from July 1980 to 
December 1980, January 1988 to May 1988, and additional 
periods of shorter duration until his separation from the 
Reserves in June 1990, including specific days in May 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The appellant perfected 
an appeal of that decision.

In a July 1992 rating decision the RO denied entitlement to 
service connection for a psychiatric disorder, which was 
diagnosed as bipolar disorder.  The appellant was notified of 
that decision and did not appeal, and the July 1992 decision 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 19.192 (1992).  The appellant again claimed entitlement to 
service connection for a psychiatric disorder, and in the 
October 1993 decision here on appeal the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.

The appellant's appeal was previously before the Board in May 
1998, at which time the Board remanded the case to the RO for 
additional development.  The case was then returned to the 
Board, and in a June 2003 decision the Board determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The appellant appealed the 
Board's June 2003 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  As 
the result of a joint motion, in a January 2004 order the 
Court vacated the June 2003 decision and remanded the case to 
the Board for development and re-adjudication.

The issue of entitlement to service connection for a 
psychiatric disorder is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
psychiatric disorder in July 1992.  The appellant was 
notified of that decision and did not appeal.

2.  The evidence received subsequent to the July 1992 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the appellant's 
psychiatric disorder had its onset during active service, and 
it must be considered in order to fairly decide the merits of 
his claim.


CONCLUSION OF LAW

The July 1992 rating decision in which the RO denied 
entitlement to service connection for a psychiatric disorder 
is final, new and material evidence has been received, and 
the claim is reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 19.192 
(1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his psychiatric disorder had its 
onset while he was on authorized travel returning from a 
period of active duty for training in May 1989.

As an initial matter the Board notes that the term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).

Active military, naval, and air service includes active duty, 
and any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2003).  Active 
duty for training means full-time duty in the Armed Forces 
performed by Reserves for training purposes or, in the case 
of members of the Army or Air National Guard of any state, 
full-time duty under section 316, 502, 504, or 505 of title 
32.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2003).

The determination as to veteran status is based on the period 
of service for which benefits are claimed.  See Harris v. 
West, 13 Vet. App. 509, 511 (2000) (per curium).  Although 
the appellant served on active duty from December 1962 to 
December 1966, that fact is not relevant in determining 
whether he has the status of a veteran for his active duty 
for training in May 1989.  Unless it is established that the 
appellant was disabled from a disease or injury incurred or 
aggravated in the line of duty during his May 1989 active 
duty for training, that period of active duty for training 
does not constitute active military service, and the 
appellant does not have the status of a veteran for that 
period of service.  If he does not have the status of a 
veteran for that period of active duty for training, he is 
not entitled to the presumptions applicable to "veterans" 
in determining entitlement to VA compensation.  See Paulson 
v. Brown, 7 Vet. App. 466, 470-71 (1995).

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the claimant of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
claimant in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the claimant of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the claimant of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).

In the joint motion the parties found that VA had not 
complied with the duty to notify as provided in the VCAA.  In 
this regard the Board notes that the appellant has not been 
formally notified of the evidence needed to substantiate his 
claim, the evidence that could be considered new and 
material, or the relative responsibilities of the appellant 
and VA in developing that evidence.  As will be shown below, 
however, the Board has determined that new and material 
evidence has been submitted, and reopened the previously 
denied claim.  Because that determination is fully favorable 
to the appellant, the Board's action is not prejudicial to 
him.  The case is also being remanded to the RO for 
adjudication of the substantive merits of the appellant's 
claim, after having fully informed him of the evidence needed 
to establish service connection for his psychiatric disorder 
and fulfillment of the duty to assist him in developing the 
evidence.

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 19.192 (1992).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1992).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2003)).  Because the 
appellant's claim was initiated prior to August 2001, his 
claim will be adjudicated by applying the law previously in 
effect.

Analysis

The evidence considered by the RO in the July 1992 rating 
decision included two certificates of discharge showing that 
the appellant was on active duty in the Air Force from 
December 1962 to December 1966, and on active duty for 
training in the Air Force Reserves from January to May 1988.  
The evidence also included verification of his active duty 
for training from July to December 1980, and his service 
medical records for both active duty and Reserve service.  
Those records show that the appellant was hospitalized in May 
1989 due to a manic-depressive illness.  The RO denied 
service connection because the evidence did not indicate that 
the onset of the psychiatric illness occurred during active 
duty or a period of active duty for training.

The claims file includes microfilmed records pertaining to 
the appellant's Reserve service.  Although the microfilmed 
records were apparently received at the RO in February 1992, 
there is no indication in the claims file that the RO 
examined those records or considered them in the July 1992 
rating decision.

The evidence received subsequent to the July 1992 rating 
decision includes multiple reports from the appellant that 
his bipolar disorder began when he was returning home from 
active duty for training on May 11, 1989.  He stated that 
while driving from his Reserve duty station in North Carolina 
to his home in South Carolina, he felt as if he had been 
"struck by lightening" and entered a manic episode.  He 
then drove around for several days, and was eventually 
committed to a state hospital for treatment.  This evidence 
is new, in that prior to July 1992 the appellant had not 
provided any information regarding the onset of his 
psychiatric illness.  The evidence is also material because 
it bears directly and substantially on the issue being 
considered, that being whether the psychiatric illness began 
during a period of active duty for training or while in 
authorized travel status.

The evidence received subsequent to the July 1992 decision 
also includes service department records showing that the 
appellant was on active duty for training from May 3 to May 
11, 1989, eleven days prior to when he entered the state 
hospital on May 22, 1989.  This evidence is new because, 
regardless of whether the microfilmed records in file prior 
to July 1992 documented the active duty for training, the RO 
did not consider those records in denying service connection.  
The evidence is also material because, when considered in the 
context of the appellant's newly submitted evidence regarding 
the onset of his psychiatric symptoms, it indicates that the 
psychiatric disorder may have had its onset while on active 
duty for training or while in authorized travel status.

The Board finds, therefore, that evidence that is both new 
and material has been received, and the claim of entitlement 
to service connection for a psychiatric disorder is reopened.  
The Board further finds, however, that additional development 
is required prior to considering the substantive merits of 
the appellant's claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.


REMAND

As previously stated, the VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the appellant's claim was pending 
at the RO on the date of enactment, November 9, 2000, the 
provisions of the VCAA are applicable to his claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he must show to prevail in a claim, what 
information and evidence he is responsible for providing, and 
what evidence VA will secure.  The RO has not provided any 
notice to the appellant informing him of the evidence 
required to substantiate his claim, or the relative 
responsibilities of the appellant and VA in developing that 
evidence.  The Board finds, therefore, that remand of the 
case is required.

Active duty for training means full-time duty in the Armed 
Forces performed by Reserves for training purposes, including 
authorized travel to and from such duty.  38 C.F.R. § 3.6(c) 
(2003).  The appellant contends that the onset of his 
psychiatric disorder occurred while he was on authorized 
travel from a period of active duty for training.  Although 
his representative has submitted documents verifying his 
active duty for training from May 4-11, 1989, the available 
evidence does not document the period of authorized travel 
after May 11, 1989.

In this regard the Board notes that in the May 1998 remand 
the Board instructed the RO to verify all periods of active 
duty for training in May and June 1989 and that "[t]he 
period of authorized travel time pertaining to the last 
period should be ascertained."  Although the RO requested 
this information from the National Personnel Records Center 
(NPRC), that evidence was not received.  The Board finds, 
therefore, that additional development of this issue is 
required.

In addition, the hospital summary documenting the appellant's 
hospitalization on May 22, 1989, indicates that he was 
transferred to the state hospital from Southern Pines 
Hospital in Charleston, South Carolina, and that he had also 
been seen at the Baker Psychiatric Hospital prior to being 
committed to the state hospital.  The treatment records from 
Southern Pines and the Baker Psychiatric Hospital are highly 
relevant in determining the onset of his psychiatric 
symptoms, but have not yet been obtained.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for a 
psychiatric disorder in May 1989.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should ask the appellant to provide 
medical releases for the Southern Pines 
and Baker Psychiatric Hospitals, and 
obtain his treatment records from those 
facilities.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect 
and the appellant so notified.

3.  The RO should obtain from the 
appropriate custodian verification of the 
length of authorized travel status 
following the appellant's active duty for 
training that ended May 11, 1989.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for a 
psychiatric disorder.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



